Citation Nr: 1645433	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  11-21 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from December 1952 to October 1954.  He died in December 2009 and appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the claims.  

Appellant and her daughter presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2015.  A transcript is of record.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's death certificate lists the cause of death as right upper extremity spontaneous hematoma, due to or as a consequence of factor VIII deficiency.  

2.  Right upper extremity spontaneous hematoma and factor VIII deficiency were not present in service and are not shown to be etiologically related to service. 


3.  The weight of the probative and competent evidence of record does not establish that the Veteran's factor VIII deficiency was related to his service-connected residuals of cold weather injury to both feet, to include peripheral neuropathy and osteoarthritis.  

4.  During the Veteran's lifetime, service connection was in effect for residuals of cold weather injury to both feet, to include peripheral neuropathy and osteoarthritis, each rated as 30 percent disabling effective March 31, 2003; tinnitus, rated as 10 percent disabling effective September 28, 2006; and bilateral hearing loss, rated as zero percent disabling effective September 28, 2006.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) was granted for the purpose of accrued benefits effective January 7, 2006.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have   
not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2015). 

2.  The criteria for DIC under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1155, 1318 (West 2014); 38 C.F.R. §§ 3.22, 20.1106 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter sent in April 2010.  The appellant has not alleged any deficiency in the notice provided.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant, including service treatment records and post-service treatment records.  Several opinions have also been obtained and the appellant was afforded a hearing before the Board.  There is no allegation that the hearing provided to the appellant was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection for the cause of the Veteran's death

DIC may be awarded to a surviving spouse upon the service-connected death of the Veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a) (2015). 

A veteran's death may be service connected if the death resulted from a disability incurred or aggravated in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.303(a).  The service-connected disability may be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying   cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death.  38 C.F.R. § 3.312(c). 

Service connection will be granted if the evidence shows that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge when all the evidence establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

During his lifetime, the Veteran was service connected for residuals of cold weather injury to both feet, to include peripheral neuropathy and osteoarthritis; tinnitus; and bilateral hearing loss.   The Veteran died in December 2009, more than five decades after his discharge from active duty service.  As indicated in the death certificate, the cause of death was right upper extremity spontaneous hematoma, due to or as    a consequence of factor VIII deficiency.  The interval between the onset of right upper extremity spontaneous hematoma and death was weeks.  The interval between the onset of factor VIII deficiency and death was months.  No autopsy    was performed.  

The Board notes at this juncture that factor VIII deficiency is defined by DORLAND'S ILLUSTRATED MEDICAL DICTIONARY as a blood clotting disorder.  See 345, 604 (28th Ed. 1994). 

The appellant seeks service connection for the cause of the Veteran's death.  The essence of her claim is that the Veteran's service-connected residuals of cold weather injury to both feet, to include peripheral neuropathy and osteoarthritis, resulted in the factor VIII deficiency that caused his death.  She and her daughter testified that the Veteran underwent several surgeries during his lifetime and that it was never noted he had factor VIII deficiency or any problems, to include excessive bleeding, as a result of those surgeries.  

The Veteran's service treatment records do not show that he developed right upper extremity spontaneous hematoma or factor VIII deficiency during service.  The appellant has submitted two private opinions regarding the possible relationship between the Veteran's death and his service-connected disabilities.  VA has also obtained two opinions regarding this matter.  Each will be discussed in turn.  

In an October 2010 statement, Dr. J.I.S. noted that the Veteran had been his patient for over 20 years and had service-connected residuals of cold weather injury to both feet, significant hearing loss, and tinnitus.  Dr. S. also noted that the Veteran also had significant rheumatoid arthritis, osteoarthritis, peripheral neuropathy of his lower extremities, hypertension, migraine headaches, renal insufficiency, and thrombocytopenia.  Dr. S. reported that during the Veteran's last hospitalization, which started in November 2009, he developed multiple spontaneous hemorrhages thought to be due to a factor VII and factor VIII deficiency.  Dr. S. reported that "the exact etiology for his unusual and rare factor VII deficiency is uncertain as there is no family history of similar factor deficiencies."  Dr. S. indicated that the Veteran felt that a number of his medical problems were related to his military service.  Dr. S. reported that a number of his medical problems could have been related to his military exposure to cold weather, further indicating that it was difficult to establish a connection between his service-related cold injury and the cause of his death.  Dr. S. concluded that "to establish a connection is speculative but I cannot say that it is impossible.  It is as likely to have caused it as any other causation since there has been no establish [sic] reason for his deficiency of factor VII and factor VIII."  

The opinion provided by Dr. S. is not afforded any probative value.  Dr. S. candidly acknowledged that the exact etiology of the Veteran's factor deficiency was uncertain and that a number of the Veteran's medical problems could have been related to his service-connected cold weather injury residuals, without specifying to which medical problems he was referring.  Medical opinions that are speculative, general or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102 (2015); see also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

The Board acknowledges that Dr. S. also concluded that to establish a connection between the cold weather injury residuals and the Veteran's cause of death was speculative, but not impossible, since the service-connected disabilities were as likely to have caused his death as any other cause (since there had been no established reason for his factor deficiencies).  The Board, however, is assigning greater probative weight to the VA expert opinion discussed below, which established      that the Veteran's factor deficiency was due to his nonservice-connected rheumatoid arthritis, an autoimmune disorder.  The Board notes that it is neither free to ignore the opinion of a treating physician nor required to accord it additional or dispositive weight.  The Court has declined to adopt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that   of a VA examiner or another doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit has also declined to adopt the "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Given these factors, the opinion provided by Dr. S. is afforded less probative weight than the VA expert opinion to be discussed below.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's duty to determine probative weight of evidence).

The RO obtained an opinion from a VA physician in June 2011, who reported reviewing the claims file and the medical literature concerning factor deficiency bleeding disorders.  The VA physician reported the causes of death listed on the Veteran's death certificate and stated that it was unclear what rationale was utilized to come to these conclusions.  The examiner noted that the Veteran received multiple transfusions of various blood products when he was in extremis on the date of his death, which, by itself, can cause abnormal factor VIII levels with no actual underlying factor VIII deficiency.  The VA physician stated "I find no evidence to support any contention that the Veteran actually died of the conditions noted on the death certificate."  The VA physician went on to state that the Veteran did develop spontaneous hematomas of the right side of his body starting in late November 2009 that led to his final hospital admission terminating in his death; but that he had no history of spontaneous bleeding noted in the records until late November 2009 (and it was noted he had undergone several previous surgical procedures without bleeding complications).  The VA physician reported that the medical literature reveals that factor deficiencies are rare, congenital, inherited disorders and were associated with a wide range of bleeding severity.  The VA physician determined that it is pure speculation (with no objective medical data to support) to relate the Veteran's death to his service-connected cold weather injuries; that the Veteran's bleeding diathesis condition was congenital and inherited; that for almost 60 years, there was no evidence of any cold weather injury induced aggravation of the Veteran's inherited factor deficiency conditions; that there was simply no nexus connection between the Veteran's cold weather injury condition and his bleeding diathesis condition; and that the Veteran's cold weather injury condition did not contribute to, cause, or result in the Veteran's death.  As the opinions are somewhat conclusory, this opinion is afforded less probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

Appellant also submitted an October 2011 opinion from Dr. M.R.P., who reported that it was well documented in the Veteran's medical records that he suffered from osteoarthritis in both feet and ankles and that he had peripheral neuropathies commonly seen with cold related injury.  Dr. P. indicated that "with such a severe injury to cause these effects, it is also likely that he suffered from small vessel arterial disease from injury related ischemia."  Dr. P. noted that numerous articles and topics from VA literature had associated this complication with cold related injuries.  Dr. P. conceded that the Veteran's more recent medical records were confusing concerning his clotting factor deficiencies, but such deficiencies are found in cases of vascular ischemia.  Dr. P. also conceded that there was confusion regarding the cause of the Veteran's death, with his death certificate 
indicating that his demise was due to a right upper extremity spontaneous hematoma and factor VIII deficiency (factor VIII is synthesized by both the liver and vascular endothelium), while a hospital note by the consulting pulmonologist referenced aspiration, respiratory failure, and finally cardiovascular failure.  Dr. P. stated that "it is conceivable that his death was caused by longstanding complications from his cold related injuries to small arterioles, clotting factors and smoldering liver disease related to his earlier methotrexate use for arthritis."  It was Dr. P's professional opinion that "the associated issues from his cold related injuries could have contributed to this Veteran's death, including his lack of several clotting factors."  

The opinions provided by Dr. P. are also not afforded any probative value.  Dr. P. indicated that it was likely the Veteran had small vessel arterial disease from injury related ischemia, but does not establish with citation to the medical evidence of record that the Veteran did have vascular ischemia.  Moreover, Dr. P. also stated that the associated issues from the Veteran's cold related injuries could have contributed to the Veteran's death, including his lack of several clotting factors, without providing a rationale in support of the opinion, which is also speculative and inconclusive.  Nieves-Rodriguez, 22 Vet. App. at 301; see also Prejean, 13 Vet. App. at 448-9.  

The Board sought an expert medical opinion from a hematologist in December 2015.  The requested expert opinion was provided by Dr. Z.X., a hematologist/oncologist.  Dr. X. noted the Veteran's past medical history of chronic kidney disease stage 3; chronic stable asthma; steroid dependent rheumatoid arthritis; hypertension; and thrombocytopenia.  Dr. X. also noted that it was mentioned that the Veteran had factor VII deficiency diagnosed, but never had a problem with bleeding per a note dated in June 2009.  Dr. X. also noted that the Veteran had multiple surgeries without bleeding complications and had no history of any spontaneous bleeding before his last hospitalization.  Dr. X. reported that the Veteran was admitted to the hospital and had multiple hemorrhages thought to be caused by severe factor VIII deficiency and possible factor VII deficiency.  Dr. X. determined that based on his medical history, the Veteran had no congenital inherited factor VII or VIII deficiencies; instead, he might have so-called acquired clotting factor deficiency, with the most common type an acquired factor VIII deficiency (acquired hemophilia A).  Dr. X. indicated that acquired factor VII deficiency was rare, but had been reported.  It was also noted that more than 50 percent of cases of acquired clotting factor deficiency have no etiology identified, while the remaining 50 percent of cases may be associated with a variety of medical conditions such as autoimmune diseases, underlying hematologic or solid cancers, infections, postpartum period, or use of medications.  Dr. X. indicated that he was not aware of any association of remote cold injury with clotting disorders;  but that factor VIII and VII deficiencies are associated with autoimmune diseases,    in this case, the Veteran's steroid-dependent rheumatoid arthritis.  Dr. X. cited to    six medical articles in support of this statement.  Dr. X. concluded that there was no association between the Veteran's cold injury with his clotting disorder; his clotting factor deficiency was more likely related to his rheumatoid arthritis.  

The VA expert's opinion is afforded high probative value.  The expert cited medical literature that specifically discussed factor VII and factor VIII deficiencies to support the opinion that there was no known association between remote cold injury and clotting disorders, and cited medical evidence specific to the Veteran in support of the opinion that the factor deficiencies were acquired and were related to his autoimmune disease of steroid-dependent rheumatoid arthritis.  See Nieves-Rodriguez, 22 Vet. App. at 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  While the Board acknowledges that in an August 2016 brief, the appellant's representative asserts that Dr. X. stated with uncertainty that he was "not aware of any association of remote cold injury with clotting disorders," it disagrees that this is an uncertain statement, since it made specific reference to medical literature that specifically discussed factor VII and factor VIII deficiencies.  

Upon review of the record, the Board concludes that the preponderance of the probative evidence is against a finding that the Veteran's death was related to service or service-connected disability.  As an initial matter, the Veteran's service treatment records do not show that he developed right upper extremity spontaneous hematoma or factor VII or VIII deficiency during service.  Moreover, the weight of the probative and competent evidence of record does not establish that the Veteran's factor VII or VIII deficiency was related to his service-connected residuals of cold weather injury to both feet, to include peripheral neuropathy and osteoarthritis.  

While the appellant believes that the cause of the Veteran's death is related to service or a service-connected disability, as a lay person, she has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiologies of the causes of the Veteran's death are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, the appellant's opinion as to the etiologies of the causes of the Veteran's death is not competent medical evidence.  Moreover, and as discussed in more detail above, the only opinion of record that is afforded any probative value is that provided by Dr. X., the expert in hematology and oncology.  The Board finds this opinion to be significantly more probative than the appellant's lay assertions and the other opinions of record.  

For the reasons set forth above, the Board finds that the preponderance of the competent and probative evidence is against the claim, and service connection   
 for the cause of the Veteran's death is denied.  In reaching the above conclusion,   the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  


DIC under 38 U.S.C.A. § 1318

In pertinent part, 38 U.S.C.A. § 1318 authorizes payment of DIC to an eligible surviving spouse in cases where a Veteran's death was not service connected, provided the Veteran was in receipt of or "entitled to receive" compensation for a service-connected disability that was rated by VA as totally disabling (100 percent) (1) for a continuous period of at least 10 years immediately preceding death; or (2) continuously since the Veteran's release from active duty and for at least five years immediately preceding death.  See 38 C.F.R. § 3.22. 

Evidence of record indicates that the Veteran was in receipt of several service-connected disabilities, to include residuals of cold weather injury to the left foot, to include peripheral neuropathy and osteoarthritis, rated as 30 percent disabling effective March 31, 2003; residuals of cold weather injury to the right foot, to include peripheral neuropathy and osteoarthritis, rated as 30 percent disabling effective March 31, 2003; tinnitus, rated as 10 percent disabling effective September 28, 2006; and bilateral hearing loss, rated as zero percent disabling effective September 28, 2006.  Entitlement to a TDIU was granted for the purposes of accrued benefits by a June 2010 rating decision, effective January 7, 2006.  

As during his lifetime the Veteran was not in receipt of a total disability evaluation for any of his service-connected disabilities and entitlement to a TDIU for the purpose of accrued benefits was only in effect for approximately three years prior  to the Veteran's death, appellant does not meet the basic eligibility requirements   for entitlement to DIC benefits under 38 U.S.C.A. § 1318 and the claim must be denied. 



ORDER

Service connection for the cause of the Veteran's death is denied. 

DIC under 38 U.S.C.A. § 1318 is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


